Citation Nr: 1040811	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee 
instability.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease in the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from February 1972 to 
February 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision. 

In November 2008, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the hearing 
transcript is associated with the Veteran's claims file and has 
been reviewed. 

In June 2009, the Board remanded the Veteran's left knee claims 
for further development and adjudication.  

In the June 2009 decision, the Board observed that in 
October 2006, the Veteran filed a claim seeking service 
connection for diabetes mellitus, hypertension, and 
neuropathy in his lower extremities (it was noted that 
service connection had previously been denied for these 
issues in a July 2004 rating decision).  In January 2007, 
the RO sent the Veteran a letter indicating that his 
claims were potentially impacted by the Haas v. Nicholson 
litigation, and that action was being delayed pending 
guidance on these issues.  The Veteran was noted to have 
made several subsequent statements indicating that he 
wished to pursue these claims (such as in August 2007 and 
February 2008).  However, while the Haas litigation had 
concluded, the Board noted that no action had been taken 
on these issues.  As such, they are referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a careful review of the claims folder, the Board finds that 
this matter must be remanded for further action.

Here, the Board notes that this case was remanded in June 2009 in 
order that the RO may obtain VA treatment records from February 
2008 to the present, to include any VA examination reports.  The 
RO was also requested to determine if the Veteran underwent a VA 
examination of his left knee since his November 2008 hearing.  
The Board noted that the Veteran had been afforded a VA 
examination dated in May 2008, but found that it was uncertain 
whether the Veteran's left knee had been formally examined since 
May 2008.  If, and only if, he was not provided with a knee 
examination subsequent to the November 2008 hearing, the RO was 
to schedule the Veteran for a VA examination to determine the 
nature, extent, frequency and severity of his service-connected 
left knee disability.

After the 2009 remand, it does not appear from the current record 
that the Veteran's VA treatment records dated since February 2008 
were requested.  No additional VA treatment records dated since 
February 2008 or any VA examination reports dated since May 2008 
have been associated with the Veteran's claims file.  The August 
2010 supplemental statement of the case, however, indicates that 
the RO reviewed treatment records from VA CAPRI, and from VA 
Medical Centers in Memphis, Tennessee; Detroit, Michigan; and 
Little Rock, Arkansas, dated August 13, 2009.  

In addition, the Board notes that the Veteran was scheduled for a 
July 2010 VA examination in connection with his left knee claims, 
but failed to report for this examination.  A letter dated June 
11, 2010 informed the Veteran that the VA facility nearest to him 
would schedule a VA examination and that the Veteran would be 
notified of the date, time, and place of the examination.  The 
Veteran was also informed that when a claimant, without good 
cause fails to report for an examination or reexamination, the 
claim shall be rated based on the evidence of record, or even 
denied.  The claims file, however, does not contain the actual 
notification letter from the VA medical facility.  It is 
therefore unclear if the Veteran received notice of the date, 
time and place for the examination.
Based on the foregoing, the Board regrettably finds that this 
matter must be remanded.  In this regard, the Board notes that 
the Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   In addition, records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)
 
1.  Obtain VA treatment records from February 
2008 to the present, to include any VA 
examination reports.

2.  Determine if the Veteran underwent a VA 
examination of his left knee since his 
November 2008 hearing.  If, and only if, he 
was not provided with a knee examination 
subsequent to the November 2008 hearing, 
schedule the Veteran for a VA examination to 
determine the nature, extent, frequency and 
severity of his service-connected left knee 
disability.  The Veteran should be 
specifically informed that that failure to 
cooperate by attending the requested VA 
examination may result in an adverse 
determination.  38 C.F.R. § 3.655 (2010); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

The claims folder should be made available to 
and reviewed by the examiner.  

The examiner should conduct any tests he/she 
deems appropriate, and should expressly 
determine in degrees the range of motion in 
the Veteran's left knee.  

The examination report should fully describe 
any pain, weakness, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  

The examiner should also indicate whether, 
and to what extent, the Veteran has any 
instability in his left knee.  The examiner 
should set forth a complete rationale for all 
conclusions in a legible report.

3.  Thereafter, readjudicate the Veteran's 
increased rating claims for a left knee 
disability (arthritis and instability).  If 
the determination remains unfavorable to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


